Citation Nr: 9928827	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for dementia 
and organic personality disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1977 to December 
1987.

This appeal arises from a rating decision of the Department 
of Veterans Affairs Regional Office in Denver, Colorado (the 
RO) which denied the veteran an increased disability rating 
for his service-connected organic psychiatric disorder.



REMAND

In a VA Form 9 filed in June 1998, the veteran requested a 
personal hearing before a member of the Board at the RO.  In 
August 1998, the RO sent the veteran a letter, describing his 
options with respect to personal hearings.  The veteran did 
not respond to that letter.

The veteran's claim was forwarded to the Board in July 1999.  
In August 1999, the Board sent the veteran a letter in which 
he was asked to clarify his wishes with respect to a personal 
hearing.  The veteran was informed that if he did not respond 
to the letter, the Board would assume that he still wanted a 
hearing before a member of the Board at the RO and that 
arrangements would be made to remand the case to the RO for 
such a hearing.  The veteran did not respond to that letter.

Because the Board may not proceed with an adjudication of the 
veteran' claim without affording him an opportunity for a 
Board hearing, a remand is required.  See 38 U.S.C.A. § 
7107(b) and 38 C.F.R. § 20.700(a) (1998).  Thus, to ensure 
full compliance with due process requirements, this case is 
remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.  

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



